Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the receiving space 15, meshing teeth 1312, main body 113, second pulling member 136, and bearing portion 135 must be shown or the features canceled from claims 1, 4, 6-8, 10, 12, & 14-16.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “34” has been used to designate both the second seat surface and the elastic piece.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  “a fixed portion” should be “a fixing portion.” Rationale for this is found by no “fixed portion” being mentioned in the specification and order of antecedent basis. 
Claims 9 and 17 are objected to because of the following informalities:  “elastic piece of arc-shaped” should be “elastic piece of arced shape.”  
Claim 10 is objected to because of the following informalities:  in line 17, the period should be replaced with a comma: “receiving space.” Should be “receiving space,”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsui 4439896 (hereinafter Matsui). 
Regarding Claim 1, Matsui discloses a non-adhesive cable clip for fixing cables, comprising a cable bundling portion (col. 3, lines 7-9, 12 Fig 6), a fitting portion (col. 4, lines 39-41, 34 Fig 6) and a seat (11), wherein the cable bundling portion and the fitting portion are respectively fixed on two opposite sides of the seat (Fig 6), the cable bundling 5portion defines a receiving space for receiving the cables and comprises a rack (col. 3, lines 13-16, 16 Fig 6) and an engaging arm (col. 3, lines 23-25, 23 Fig 6), the rack comprises a first inner surface and a first outer surface opposite to the first inner surface, the rack comprises a fixed portion (base of 12) and an engaging portion (col. 3, lines 10-12, 13 Fig 6) both formed on the first outer surface, the fixing portion fixes the rack to the seat, the engaging portion comprises a plurality of meshing teeth (col. 3, lines 13-16, 16 Fig 6), each of the meshing 10teeth is selectable for engaging with the engaging arm to adjust a size of the receiving space.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Coudrais 2002/0063189 (hereinafter Coudrais).
Regarding Claim 2, Matsui fails to disclose the cable clip, wherein the fitting portion comprises a rotatable body. However, Coudrais teaches the cable clip, wherein the fitting portion (3) comprises a rotatable body (9) and a latching unit (16) comprising a pair of latching members (flanges of 16), the rotatable body has an end rotatably fixed to the seat and an opposite end formed with 15the latching unit (par. 0040, Fig 5). Matsui and Coudrais are analogous because they are from the same field of endeavor, cable management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the fitting portion disclosed by Matsui (34) with that taught by Courdrais (3) in order to have a cable clamp that is removably fixed to an object via twist lock.
Regarding Claim 3, Matsui discloses the cable clip, wherein the seat (11) comprises a first surface and a second surface opposite to the first surface, the cable bundling portion (12) is fixed on the first surface and the fitting portion (34) is fixed on the second surface (Fig 6).
Regarding Claim 4, Matsui discloses the cable clip, wherein the engaging arm (23) comprises a hook (25), a main body (26) and a first pulling member (27), the main body has an end fixed to the first surface of the seat and an opposite end formed with the hook and the first pulling member, the hook faces the rack and is engagable with any one of the meshing teeth, 5the first pulling member extends away from the hook and is movable to move the engaging arm away from the rack (col. 3, lines 27-32, Fig 4).
Regarding Claim 6, Matsui discloses the cable clip, wherein each of the meshing teeth (16) is 10substantially wedge-shaped, an accommodating groove is formed between neighboring 
Regarding Claim 10, Matsui as modified by Coudrais discloses an electronic device comprising a non-adhesive cable clip for fixing cables and an object (Matsui: 35) defining a mounting hole (Matsui: 36) for mounting the cable clip (Matsui: col. 4, lines 44-46, Fig 6), wherein the cable clip comprises a cable bundling portion (Matsui: col. 3, lines 7-9, 12 Fig 6), a fitting portion (Matsui: col. 4, lines 39-41, 34 Fig 6) and a seat (Matsui: 11), the cable 10bundling portion and the fitting portion are respectively fixed on two opposite sides of the seat (Matsui: Fig 6), the cable bundling portion defines a receiving space for receiving the cables and comprises a rack (Matsui: col. 3, lines 13-16, 16 Fig 6) and an engaging arm (Matsui: col. 3, lines 23-25, 23 Fig 6), the rack comprises a first inner surface and a first outer surface opposite to the first inner surface, the rack comprises a fixed portion (Matsui: base of 12) and an engaging portion (Matsui: col. 3, lines 10-12, 13 Fig 6) both formed on the first outer surface, the 15fixing portion fixes the rack to the seat, the engaging portion comprises a plurality of meshing teeth (Matsui: col. 3, lines 13-16, 16 Fig 6), each of the meshing teeth is selectable for engaging with the engaging arm to adjust a size of the receiving space, the fitting portion comprises a rotatable body (Coudrais: 9) and a latching unit (Coudrais: 16) comprising a pair of latching members (Coudrais: flanges of 16), the rotatable body has an end rotatably fixed to the seat and an opposite end formed with the latching unit (Coudrais: par. 0040, Fig 5), the latching members passes through the mounting hole (Matsui: 36) to sandwich the object between the latching members and the seat.
Regarding Claim 11, Matsui discloses the electronic device, wherein the seat (11) comprises a first surface and a second surface opposite to the first surface, the cable bundling portion (12) is fixed on the first surface and the fitting portion (34) is fixed on the second surface (Fig 6).
Regarding Claim 12, Matsui discloses the electronic device, wherein the engaging arm (23) comprises a hook (25), a main body (26) and a first pulling member (27), the main body has an end fixed to the first surface of the seat and an opposite end formed with the hook and the first pulling member, the hook faces the rack and is engagable with any one of the meshing teeth, 5the first pulling member extends away from the hook and is movable to move the engaging arm away from the rack (col. 3, lines 27-32, Fig 4).
Regarding Claim 14, Matsui discloses the electronic device, wherein each of the meshing teeth (16) is 10substantially wedge-shaped, an accommodating groove is formed between neighboring teeth of the meshing teeth for receiving the hook and engaging the hook with the rack (col. 3, lines 13-15, Fig 6).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Coudrais and further in view of Wells 4317262 (hereinafter Wells).
Regarding Claim 5, Matsui as modified fails to disclose the cable clip, wherein the rack comprises a protrusion fixing the rack to the first surface of the seat. However, Wells teaches the cable clip, wherein the rack comprises a protrusion (col. 1, lines 57-58, 14 Fig 1) fixing the rack to the first surface of the seat. Matsui and Wells are analogous because they are from the same field of endeavor, cable management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the protrusion taught 
Regarding Claim 13, Matsui as modified by Wells discloses the electronic device, wherein the rack comprises a protrusion (Wells: col. 1, lines 57-58, 14 Fig 1) fixing the rack to the first surface of the seat. 
Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Coudrais and further in view of Widerman 6370810 (hereinafter Widerman).
Regarding Claim 7, Matsui as modified fails to disclose the cable clip, wherein the rack further comprises a bearing portion extended from the fixing portion toward the hook. However, Widerman teaches the cable clip, wherein the rack further comprises a bearing portion (col. 3, lines 17-19, 24 Figs 3-5) extended from the fixing portion toward the hook, the bearing portion abuts against the first inner surface of the rack, a ring structure is thereby formed by the rack, the ring structure enclosing the receiving space (Figs 4-5). Matsui and Widerman are analogous because they are from the same field of endeavor, cable management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the bearing portion taught by Widerman to the clip disclosed by Matsui in order to better retain and guide the cables within the receiving space.
Regarding Claim 15, Matsui as modified by Widerman teaches the electronic device, wherein the rack further comprises a bearing portion (Widerman: col. 3, lines 17-19, 24 Figs 3-5) extended from the fixing portion toward the hook, the bearing portion abuts against the first inner surface of the rack, a ring structure is thereby formed by the rack, the ring structure enclosing the receiving space (Widerman: Figs 4-5).
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Coudrais and further in view of Matsui 4609171.
Regarding Claim 8, Matsui as modified fails to disclose the cable clip, wherein the rack further comprises a second pulling member. However, Matsui 4609171 teaches the cable clip, wherein the rack further comprises a second pulling member (col. 4, lines 14-17, 26 Fig 2) formed on the first outer surface of the rack and movable to slide the engaging portion relative to the hook to select one tooth of the meshing teeth to mesh with the hook, thereby adjusting the size of the receiving space. Matsui 4439896 and Matsui 4609171 are analogous because they are from the same field of endeavor, cable management. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the second pulling member taught by Matsui 4609171 to the cable clip disclosed by Matsui modified in order to more easily adjust the size of the receiving space (e.g. without getting a finger in the way of the meshing teeth).
Regarding Claim 16, Matsui as modified by Matsui 4609171 teaches the electronic device, wherein the rack further comprises a second pulling member (Matsui 4609171: col. 4, lines 14-17, 26 Fig 2) formed on the first outer surface of the rack and movable to slide the engaging portion relative to the hook to select one tooth of the meshing teeth to mesh with the hook, thereby adjusting the size of the receiving space.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui in view of Coudrais and further in view of Caveney 5368261 (hereinafter Caveney).
Regarding Claim 9, Matsui as modified fails to disclose the cable clip, wherein the cable clip further comprises an elastic piece of arced-shape. However, Caveney teaches the cable clip, 
Regarding Claim 17, Matsui as modified by Caveney teaches the electronic device, wherein the cable clip further comprises an elastic piece of arced-shape (Caveney: col. 2, lines 54-57, 12 Fig 19-20), the elastic piece is curved away from the second surface of the seat and defines a through hole, one end of the rotatable body passes through the through hole and is fixed to the seat.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stantucci 3637177, Anscher 4447934, Freudenmann 4682748, Neil 4840345, Grice 5251857, Carraher 7241071, Toll 10119631, van Walraven 20060249634, Siragusa 20120112017, Elsmore 20120132761, Chiu 20120145838, Robertson 20150377070, Maggi 20170130873, Fossey 20180093806, Walton 20190376626.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J Bridges whose telephone number is (571)270-3370.  The examiner can normally be reached on M-R 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.J.B./Examiner, Art Unit 3632